Citation Nr: 0821634	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-40 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active duty for training (ACDUTRA) and active 
duty in the United States Army from March 1983 to June 1983, 
and from July 1986 to April 1995.  It is also apparent that 
he had inactive duty for training (INACDUTRA) prior to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The appeal has been before the Board on a previous 
occasion, and was remanded in December 2006 for further 
evidentiary development.  All actions associated with the 
remand have been accomplished.  

The veteran also appealed the RO's denial of service 
connection for right ankle, left ankle, and right knee 
disabilities.  All four issues were remanded by the Board in 
December 2006.  The RO subsequently granted service 
connection for the veteran's right ankle, left ankle, and 
right knee disabilities.  As the veteran has not appealed the 
ratings or effective dates assigned for these disabilities, 
there is no issue relating to a right ankle, left ankle, or 
right knee disability that remains in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Notwithstanding a December 2007 supplemental statement of the 
case, which addressed a rating in excess of 10 percent for 
the veteran's service-connected residuals of a left knee 
disability, this issue is not in appellate status because a 
December 2006 Board decision increased the rating to 20 
percent and that decision is final.  While the RO, in a 
subsequent May 2007 rating decision, effectuated the Board's 
grant by assigning two separate 10 percent ratings based upon 
compensable limitation of extension and flexion of the knee 
(see VAOPGCPREC 9-2004), this action does not preserve an 
appeal that was adjudicated by a final Board decision.  

At a Board hearing held at the RO (i.e., Travel Board 
hearing), the veteran withdrew the claim for an initial 
rating in excess of 20 percent for his service-connected low 
back disability.  Thus this claim is no longer before the 
Board for appellate review.  38 C.F.R. § 20.204 (2007).
The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript is 
associated with the claims file.  


FINDING OF FACT

While the service medical records do not show a right 
shoulder injury or disability, an in-service right shoulder 
injury is conceded as the result of a parachute jump and 
there is medical evidence of a current diagnosis of a right 
shoulder strain; however, a chronic right shoulder disability 
is not apparent until many years post-service and there is no 
competent evidence of a nexus between a current right 
shoulder disability and any incident of active service, 
ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A; 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a November 2002 pre-adjudicative letter, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  While no longer required, he was also notified of 
the need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Subsequent VCAA 
letters, dispatched after the RO's adjudication and Board's 
remand, reiterated what was necessary to substantiate the 
claim.  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claim for service connection.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The veteran was afforded a VA examination in November 2007 
for the purpose of determining the etiology or approximate 
onset date for his right shoulder disability.  The 
examination was thorough in nature, included a nexus opinion 
and when considered with the other relevant evidence of 
record, the Board finds that the record is adequate to 
resolve this appeal.  There is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. § 101(24).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran contends that his right shoulder disability is 
linked to an injury sustained while on active duty.  He 
specifically attributes the disability at issue to a 
parachute jump in December 1989.  The veteran states that he 
has had intermittent right shoulder pain ever since this in-
service trauma.  He recalls that he was prescribed pain 
medication during service with limited results.  

A search of the service medical records does not reveal any 
consultation, treatment, or diagnosis of a right shoulder 
injury or disability.  As the veteran has the Army 
Parachutist Badge, however, the Board does not dispute his 
allegation of a right shoulder injury as the result of a 
parachute jump but, as explained below, there is no competent 
evidence that links a current right shoulder disability to 
any incident of service, to include trauma.  

A chronic right shoulder disability is not evident in the 
record until many years after service.  Following a July 2007 
VA examination, the veteran was diagnosed with a mild right 
shoulder strain.  An X-ray examination of the right shoulder 
at that time was normal.  Regarding a potential relationship 
between the current shoulder strain and military service, to 
include an injury incurred as the result of a parachute jump, 
the examiner noted correctly in a November 2007 addendum that 
the veteran's separation from service examination did not 
contain a diagnosis of a right shoulder disorder or reflect 
complaints of right shoulder symptoms.  This coupled with the 
fact that a July 2007 X-ray did not find any abnormality and 
a history of post-service strain as a police officer between 
2000 and 2006 (post-service) led the examiner to conclude 
that veteran's right shoulder disability "is not at least as 
likely as not aggravated" by the right shoulder condition 
that occurred in service."  While the opinion is awkwardly 
phrased, it is apparent from the rationale provided 
(separation examination normal; history of post-service 
trauma) that the examiner found no causal link between the 
veteran's right shoulder disability and service.   

The Board has considered whether there is continuity of 
symptomatology.  38 C.F.R. § 3.303(c).  The veteran contends 
that he has had intermittent right shoulder pain on an 
intermittent basis since an in-service injury.  However, this 
contention is presented many years after service is 
outweighed by the normal separation from service examination 
and the negative post-service medical evidence.  With respect 
to the significant gap of time between the veteran's apparent 
right shoulder injury during service and the first post-
service medical evidence of a chronic right shoulder 
disability, the prolonged period of time without relevant 
medical complaint is, in itself, significant and it weighs 
against the veteran's claim.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).   

With regard to the veteran's contention of a relationship 
between his right shoulder disability and an injury while on 
active duty, he can attest to factual matters of which he had 
first-hand knowledge, to include sustaining an injury and 
experiencing pain in service.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statement regarding a nexus between 
his current right shoulder disability and service is not 
competent. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the Board's judgment, the disability in question, 
which was diagnosed on the basis of a thorough clinical 
examination, is not the type of disability that can be 
diagnosed by a layman.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise to provide an etiology for such a 
condition.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, he cannot provide a competent opinion 
regarding diagnosis or causation.

In summation, the Board finds that while the service medical 
records do not show a right shoulder injury or disability, an 
in-service right shoulder injury is conceded as the result of 
a parachute jump and there is medical evidence of a current 
diagnosis of a right shoulder strain.  However, a chronic 
right shoulder disability is not apparent until many years 
post-service and there is no competent evidence of a nexus 
between a current right shoulder disability and any incident 
of active service, ACDUTRA or INACDUTRA.   

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


